DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 in the reply filed on January 3, 2022 is acknowledged.  The traversal is on the ground(s) that;
-Restriction is only proper is they are independent and distinct as required by MPEP 803.
This is not persuasive because independent and distinct only applies to US practice and the present Application is a 371 wherein the restriction was instead, based on lack of unity.
-The Examiner has not provided any indication that the content of the claims were interpreted in light of the description when asserting lack of unity and Applicants assert that unity of invention does exist because there is a technical relationship involving the same special technical feature between Groups.
This is not persuasive. Initially, the claims were interpreted in light of the description, but are not to be read in a vacuum. Instead, lack of unity is based on whether the claims as written include a “special technical feature”. Applicants are reminded that “special technical feature” is defined as a common feature that is a contribution over the art. In the instant case, while a common feature in both Groups is the glazing structure of claim 1, this feature is not deemed a “special technical feature” 
-Applicants argue that the restriction would not be proper under MPEP 803 and 806.03 and in fact the ISR search all claims together.
This is not persuasive. All that is required in lack of unity is whether or not a technical feature present in both groups is a contribution over the art and deemed “special”. In the instant case, as discussed above, while a common feature in both Groups is the glazing structure of claim 1, this feature is not deemed a “special technical feature” for unity because the prior art discussed in the ISR teaches it. More specifically, as the feature is not a contribution over the prior art, unity of invention is lacking. Additionally, regardless of whether the ISR searched all claims together is irrelevant when such a restriction is required. 

The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 16-18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Thiel (US Pub 20040253471).
Regarding claims 1-2 and 3: Thiel teaches the following multiple glazing unit.

    PNG
    media_image1.png
    513
    389
    media_image1.png
    Greyscale

	The inner pane 32 bears a metal based coating 52 on one face (see 0027, 0032-0048) and a TCO coating 50 can be on the opposite face (see dotted line and discussion in 0027, 0030-0031 where Thiel discusses their above layer 50 can be instead on the other surface of the intermediate pane represented by the above dotted line).
	Although Thiel does not explicitly describe their metal based coating as “insulating”, given that Thiel’s metal based coating 52 comprises alternating n infrared reflecting metallic functional layers and n+1 dielectric films, with n>1 such that each functional layer is surrounded by dielectric films (see Thiel 0032-0048) which is the same as Applicants’ (see Applicants’ claim 2), one having ordinary skill would reasonably conclude the characteristics of being insulating to be present (MPEP 2112).

Regarding claims 16-17 and 18: Thiel’s n infrared reflecting metallic functional layers are Ag, the, dielectrics meet that claimed, and can include a contact layer as claimed  (0034-0048).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

2.	Claim(s) 4-9 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Thiel (US Pub 20040253471) or alternatively, under 103(a) as being obvious over US PN 6,436,541.
Regarding 4-8 and 9: Thiel teaches that their TCO coating 50 can be that of Sungate 500 as described in detail in US PN 6,436,541 (see 0030). 
Given that Thiel points directly to ‘541 for a description of a coating explicitly taught by Thiel and ‘541 is describing a TCO coating having a roughness of <12nm (see BB2 in Table 2 for example in ‘541), a TCO coating comprising a TCO layer and an iridescence suppressing film between the glass and TCO layer wherein the suppressing film has one layer having an index at 550nm within the range of 1.7-2.5 and more specifically has a sequence of a first layer having an index at 550nm within the range of 1.7-2.5 and a second layer having an index of 1.4-1.68 at 550nm (see Col. 9-10 and Examples 8 and 9, Table 7 in ‘541 for example), and a TCO coating comprising a TCO layer and a layer of silicon oxide having a thickness within the range of 40-90nm over the TCO layer (see discussion in Example 5 as well as Table 6in ‘541 for example), one having ordinary skill would reasonably conclude Thiel to be anticipating their coating 50 having the features above.
Alternatively, in the instance Applicants argue against Thiel anticipating the features of claims 4-8 and 9, as Thiel points directly to ‘541 for details regarding their coating and ‘541 describes the features above, it would have at the very least been obvious to modify Thiel to make their coating 50 according to ‘541 above with a reasonable expectation of success..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) in view of Millett (US Pub 20030113550).
As discussed above, Thiel teaches claim 1 wherein the following doped tin oxide TCO layer 50 can instead be on surface 4 (dotted line).


    PNG
    media_image1.png
    513
    389
    media_image1.png
    Greyscale

	The above provides Thiel with a doped tin oxide TCO layer and a low e metal based coating on surfaces 3 and 4, but Thiel fails to include at the same time, also having one or both of the outermost panes (i.e. surfaces 1, 2, 5 and/or 6) being coated. 
	As Millet, who similarly teaches a triple glazing unit used for appliances, ovens, refrigerators, and other transparencies with a doped tin oxide TCO layer and a low e metal based coating on surfaces 3 and 4, suggest it to also be desirable at the same time, to have surface 1 and/or 2 coated with a solar control coating (see Examples), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include surface 1 and/or 2 (outermost pane 30) coated with a solar control coating to obtain a desirable glazing unit. 

4.	Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) in view of Janssen (US Pub 20110262694).
As discussed above, Thiel teaches claim 1. Although Thiel does not explicitly recite one of their outermost panes or their inner pane being a laminate with a polymer interlayer as claimed, Thiel does not exclude this and instead, only generally teaches a triple glazing unit used for appliances, ovens, refrigerators, vehicles, and other transparencies.
	As Janssen, who similarly teaches a triple glazing unit used for vehicles, and other transparencies suggest that in such glazing units, any one of the panes be made as a laminated structure comprising two glass sheets bonded by a polymer interlayer (see 0045), it would have been obvious to one having ordinary skill at the time of 


5.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) in view of any one of Bouesnard (US Pub 20120222373), Nieminen(US PN 9,260,907), Thompson (US PN 6,250,026), Wilson (US Pub 20170028686) or Jaegar (US Pub 20090324858). .
As discussed above, Thiel teaches claim 1. Although Thiel does not teach their inner pane having a smaller dimension than one or both of the outermost glass panes as required by claims 12 and 13 or having an interspace between the outermost panes along an edge of the glazing wherein the interspace has a structural element therein as required by claim 13, Thiel does not exclude these features. Instead, Thiel only generally teaches a glazing unit.
As it is well known and desired in the art of glazing units to make an inner pane have a smaller length than one or both of the outer panes and to have an interspace between outermost panes along an edge of the glazing wherein the interspace has a structural element therein (see all Figures in ‘373, all Figures in ‘907, all Figures in ‘026, all Figures in ‘686, and Figures 5A, 5C and 5D in ‘858), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include their inner pane having a smaller dimension than one or both of the outermost glass panes and having an interspace between the outermost panes along an edge of the glazing 


6.	Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) or alternatively, in view of Nunez-Regueiro (US Pub 20120090246).
As discussed above, Thiel teaches claim 1. Thiel does teach that each of their glass panes can be clear glass and can be 0-100% transparent (0029) which overlaps the claimed range providing a prima facie case of obviousness (MPEP 2144.05).
Alternatively, in the instance Applicants argue that Thiel’s teaching above does not necessarily render the more limited range of 91-92% obvious, it is noted that Thiel does not place limits on the transmission of their glasses and instead, only generally teach a triple glazing unit used for appliances, refrigerators, etc.
As Nunez-Regueiro, who similarly teaches a triple glazing unit used for refrigerators, disclose that the glass sheets therein desirably are clear glass and can have a transmission of at least 91% (0034), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include each of their glasses being clear glass having a transmission of at least 91% to obtain a desirable glazing unit.
A range of at least 91% overlaps that claimed providing a prima facie case of obviousness (MPEP 2144.05).

7.	Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) in view of any one of Hartig (US Pub 20030024180) or Theios (US Pub 20140237917).
As discussed above, Thiel teaches claim 1 but fail to teach the edges of their metal-based insulating coating being removed. However, Thiel does not exclude this and instead only generally teaches a glazing unit having a metal based insulating a low e coating.
As it is well known and desired in the art of glazing units comprising metal based low e coatings, to edge delete low e coatings due to lack of coating durability, etc. (see discussions in 0003-0007 of US Pub 20030024180, see discussion 0003 in US Pub 20140237917), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include their metal based low e coating 52 being edge deleted in order to obtain a desirable glazing unit. 
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784